Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  July 13, 2006                                                                     Clifford W. Taylor,
                                                                                             Chief Justice

  130342 (144)(146)                                                                Michael F. Cavanagh
                                                                                   Elizabeth A. Weaver
                                                                                          Marilyn Kelly
                                                                                     Maura D. Corrigan
  MICHIGAN CIVIL RIGHTS INITIATIVE,                                                Robert P. Young, Jr.
           Plaintiff-Appellee,                                                     Stephen J. Markman,
                                                                                                  Justices

  v                                                      SC: 130342
                                                         COA: 264204
  BOARD OF STATE CANVASSERS,
           Defendant-Appellee,
  and
  CARL WILLIAMS, HASSAN ALEEM, and
  PERCY HARRIS, JR.,
           Intervenors-Appellees,
  and
  OPERATION KING’S DREAM, EXIE CHESTER-
  GRIFFIN, ROOSEVELT T. BRISTON, LILLIAN
  A. CUMMINGS, NICOLE MCCOY, ALICIA
  ROSE SPENCER, CHERYL THOMPSON,
  LESLIE ATZMON, MONICA SMITH,
  MARICRUZ LOPEZ, KATE STENVIG, LIANA
  MULHOLLAND, ALISHIA STEWARD,
  JOSEPH JOHNSON, JOHNATHAN CRUTCHER,
  TURQUOISE WISE-KING, DENESHEA
  RICHEY, IVAN ADAMS, RHIANNON
  CHESTER, and CURTIS RAY,
             Intervenors-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  March 29, 2006 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously. The motions to file brief amicus curiae are GRANTED.

        MARKMAN, J., concurs and states as follows:

        In their motion for reconsideration, intervenors ask this Court to consider a report
  prepared by the Michigan Civil Rights Commission (CRC). This report contends that
  numerous petition signatures were obtained in support of placing the proposed Michigan
  Civil Rights Initiative (MCRI) on the ballot this November by circulators who
  misrepresented that this measure was “in favor of” affirmative action. For the following
  reasons, I concur in the majority’s order denying this motion.
         (1) Assuming the accuracy of everything set forth in the CRC report, the signers of
  these petitions did not sign the oral representations made to them by circulators; rather,
                                                                                        2

they signed written petitions that contained the actual language of the MCRI. This Court
does not sit in review of the hundreds of thousands of individual conversations that may
have occurred between petition circulators and signers. Rather, it sits in review of the
petitions themselves.
       (2) The Board of State Canvassers (BSC) has the authority only to “ascertain if the
petitions have been signed by the requisite number of qualified and registered electors.”
MCL 168.476(1). Therefore, once the BSC determined that there was a sufficient
number of valid signatures, the BSC was obligated to certify the petition. This was the
conclusion of the Court of Appeals, and it is consistent with the law.
       (3) Once this Court embarks upon the task of evaluating countless conversations
between petition circulators and signers, it is difficult to imagine what, short of a
verbatim rendition, would constitute an appeal-proof description of a proposed
constitutional amendment. Any summarization of such a measure necessarily will
involve some loss in precision or accuracy, and there will always be signers who might
claim that their signatures were a function of such imprecision or inaccuracy.
       (4) Moreover, it is not the role of the judiciary to evaluate conversations of this
kind in order to determine what constitutes a “fair” representation concerning a matter of
political dispute. Rather, this is a determination for the people of Michigan when they
cast their votes.
       (5) Further, it is the premise of our constitutional process that public debate and
discussion, media analysis, and an informed electorate will, in the end, overcome false or
unreasonable representations concerning matters of political dispute. It is not for the
judiciary to take sides.
        (6) In carrying out the responsibilities of self-government, “we the people” of
Michigan are responsible for our own actions. In particular, when the citizen acts in what
is essentially a legislative capacity by facilitating the enactment of a constitutional
amendment, he cannot blame others when he signs a petition without knowing what it
says. It is not to excuse misrepresentations, when they occur, to recognize nonetheless
that it is the citizen's duty to inform himself about the substance of a petition before
signing it, precisely in order to combat potential misrepresentations.
      (7) A necessary assumption of the petition process must be that the signer has
undertaken to read and understand the petition. Otherwise, this process would be subject
to perpetual collateral attack, and the judiciary would be required to undertake
determinations for which there are no practical legal standards and which essentially
concern matters of political dispute.
       (8) The ultimate check on the petition process must remain the electoral process.
No ballot measure can become part of our Constitution unless it is approved by a
majority of the voters of this state in November.
       CAVANAGH, J., would grant reconsideration and, on reconsideration, would grant
leave to appeal.
                                                                                          3


       KELLY, J., dissents and states as follows:

       The Michigan Supreme Court should grant reconsideration in this case and grant
leave to appeal. The issues involved are of enormous public importance and merit full
briefing and oral argument before the Court makes its final decision. Now, for the first
time, the Court has for its review the Michigan Civil Rights Commission’s Report on the
Use of Fraud and Deception in the Gathering of Signatures for the Michigan Civil
Rights Initiative.

        In the motion for reconsideration, intervenor Operation King’s Dream raises two
issues: (1) whether the petition for the proposal was defective because it did not contain,
on its face, the text of the current equal protection provision contained in the Michigan
Constitution, and (2) whether the Board of Canvassers had both the authority and the
duty to investigate racially targeted fraud in the gathering of the signatures on the
petitions.

       The allegations of fraud seem credible and the statutes involved appear to give
the Board of Canvassers the authority to investigate fraud. The Court should be
concerned that the power of the initiative petition might be seriously undermined if the
Board of Canvassers could not review challenges like the ones made in this case. The
voters created the power of the initiative petition when they enacted our state
constitution over forty years ago. Const 1963, art 12, § 2.

       Unfortunately, this Court denied the application for leave to appeal in this case. I
believe it committed a grave error in doing so. The motion for reconsideration provides
us the opportunity to revisit that decision. The motion raises the same important issues
but, significantly, provides us through the report new in-depth factual information on
the merits of the application. The report was not in existence when the matter first came
before us.

       In a letter accompanying the report, Commission Chairman Mark Bernstein and
Vice Chairman Mohammed Abdrabboh, assert that the report “raises significant civil
rights concerns relating to our most fundamental right, that being the right to vote.”
They ask this Court to intervene, stating,

              Two notable and distressing truths emerge from the hundreds of
       pages of testimony included in the report. First, the instances of
       misrepresentation regarding the content of the MCRI [Michigan Civil
       Rights Initiative] ballot language are not isolated or random. Acts of
       misrepresentation occurred across the state, in multiple locations in the
       same communities, and over long periods of time. Second, the impact of
       these acts of deception is substantial. It appears that the acts documented in
                                                                                         4

       the report represent a highly coordinated, systematic strategy involving
       many circulators and most importantly, thousands of voters.

              The events at issue in this report arise in the gap between the
       responsibilities attendant upon citizenship in a democracy.                The
       responsibility of voters to read and understand the content of ballot
       language when signing a circulator’s petition. And the responsibility of
       MCRI and its agents to be truthful. Does a voter’s failure to live up to his
       or her responsibility give license to the fraudulent acts of a circulator? All
       fair-minded citizens know the answer to this question.

              These serious grievances go to the core of our democracy and violate
       the very constitution that this honorable court is sworn to uphold. It is not
       enough for this court to say that it is against injustice. It must work to
       secure justice. Just as our commission has done its duty, so, too, must this
       Court.

       The report chronicles public hearings held in four locations: Detroit, Flint,
Lansing, and Grand Rapids. The hearings were convened in response to citizen
complaints of fraud in the signature gathering process. The commission relates that
three distinct groups of people gave testimony.

       The first and primary group was composed of citizens who claim to have been
the victims of fraud and deceit in the gathering of signatures. Included are petition
circulators who testified voluntarily regarding their role in the claimed deceptive
practices. The second group included citizens who were approached by the circulators
but did not sign the petitions. Members of the group testified that they refused to sign.
They indicated that they were aware of the true purpose of the petition or that they read
it and believed it to be against affirmative action. Finally, there were citizens outraged
that the deceit allegedly occurred and that no apparent action has been taken to void the
petitions or punish the organizers of the petition drive. The commission’s conclusions
are that the Michigan Civil Rights Initiative committed acts of misrepresentation that
                                                                                                              5

were neither random nor isolated. It concludes also that the impact of these fraudulent
acts was substantial.

        The commission’s report is an impressive compilation of persuasive information
that this Court should not dismiss without careful consideration. We should grant
reconsideration and grant leave to appeal. We should provide these vital issues the
briefing and argument they deserve. If we fail to do so, we shirk our responsibility as
the state’s highest court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 13, 2006                       _________________________________________
       l0712                                                                Clerk